Citation Nr: 1129743	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for epididymitis, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the claims for service connection for bilateral hearing loss and tinnitus and declined to reopen the claim for service connection for epididymitis.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for epididymitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not etiologically related to active service.  

2.  The Veteran's tinnitus is not etiologically related to active service.  

3.  The Veteran's claim of entitlement to service connection for epididymitis was denied by a December 1956 Board decision.

4. The evidence received since the December 1956 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for epididymitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§  3.303, 3.385 (2010).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  The December 1956 Board decision that denied entitlement to service connection for epididymitis is final.  38 U.S.C.A. § 7104(b) (West 2002 ); 38 C.F.R. § 20.1104 (2010).

4.  Evidence received since the December 1956 Board decision that denied entitlement to service connection for epididymitis is new and material, and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss and Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For certain chronic disorders, such as hearing loss and other organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  The only arguments advanced in support of these claims were provided at the time of his May 2011 hearing.  In pertinent part, the Veteran asserts that he served as a rifleman in the Infantry and that he was exposed to loud noises when he fired light weapons without the use of any hearing protection.  He also reports experiencing ringing in his ears after loud explosions.  The Veteran believes that the main damage to his hearing occurred during service but asserts that he learned to live with that and the tinnitus and did not seek medical attention until a few years ago when he went to an ear, nose and throat (ENT) specialist and was told there was nothing that could be done to fix the damage.  He contends that he has had ear trouble since service and is now receiving treatment through VA.  See transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with his ears, to include loss of hearing and/or tinnitus.  At the time of his discharge from service, clinical evaluation of the Veteran's ears and drums was normal, he exhibited 15/15 on the whispered voice (WV) test in both ears, and no complaints or notations were made in relation to either bilateral hearing loss and/or tinnitus.  See report of medical examination.  The examiner noted that there were no complaints of a medical nature at the time of the examination.

The post-service medical evidence reveals that the Veteran underwent several VA compensation and pension (C&P) examinations prior to filing the current claim for VA benefits in 2008.  More specifically, the Veteran underwent VA treatment and/or examinations in June 1955, January 1957 and August 1963.  He did not indicate that he had any decrease in hearing acuity during any of these examinations.  The Veteran did report trouble with his ears, namely a buzzing sound in both ears, and noise in his head, at the time of the August 1963 VA examination.  No findings specific to these complaints, however, were noted by the VA examiner, and it appears the diagnosis attached to such complaints was chronic sinusitis.  

VA treatment records reveal that the Veteran was assessed with loss of hearing in August 2008.  See primary care note.  A January 2009 audiology note reveals that the Veteran was seen for a hearing aid adjustment because he had complained that the aids were not loud enough for use in general situations.  Otoscopy revealed clear canal in the right ear (AD) and partially occluded ear canal in the left (AS).  It was noted that the hearing aids were cleaned and checked and both were found to be working properly, though some adjustments were made to the settings.  

The Veteran was provided with a VA C&P audio examination in December 2008, at which time his claims folder and medical records were reviewed.  The examiner noted that the Veteran had bilateral scores of 15 on the whispered voice test in December 1952 and March 1955.  The Veteran reported decreased hearing since service and difficulty hearing in most situations.  It was noted that the Veteran served in the Infantry division from March 1953 to March 1955 and that he reported a history of military noise exposure to gunfire while serving.  He denied any occupational noise exposure while working as a mason.  The Veteran also reported a history of tinnitus and described it as near-constant for many years.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
55
70
65
LEFT
30
50
65
70
75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left.  The examiner reported normal middle ear function, bilaterally.  The Veteran was diagnosed with mild sloping to moderate/severe sensorineural hearing loss, bilaterally.  The examiner noted that examination of the claims folder revealed whispered speech exams and indicated that speech testing is not puretone specific and cannot be used to rule out high frequency hearing loss.  The examiner also noted that the Veteran was service-connected for a sinus condition and had been followed by ENT since the 1950s; no evidence was noted for hearing loss or tinnitus by the Veteran or ENT.  It was the examiner's opinion that the Veteran's hearing loss and tinnitus are less likely related to noise exposure and more likely related to the normal aging process.  

In July 2009, the Veteran submitted a record from RI ENT Physicians dated June 2009.  It was noted that an audiogram dated June 18, 2009 was reviewed with the Veteran and that it revealed a moderate to severe, bilateral, sloping, sensorineural hearing loss.  It was also noted that the hearing loss was symmetrical, that speech reception thresholds were 40 in the right ear and 45 in the left, and that discrimination scores were down a bit at 88 percent in both ears.  The provider noted that there was no question the Veteran has a significant bilateral hearing loss and that he was using hearing aids but did not feel they were strong enough.  The provider indicated that the hearing loss was not typical for a noise-induced hearing loss because it starts to drop significantly at 1000 cycles.  The provider also noted that there is mild recovery at 8000 cycles and that would be indicative of a noise-induced hearing loss.  The provider asserted that it was possible that the Veteran's hearing loss is primarily from his loud noise exposure while in service.  

At this juncture, the Board notes that it finds the Veteran's report of in-service acoustic trauma to be competent and credible.  See Layno, 6 Vet. App. at 470 (1994).  The medical evidence also establishes that he has a current bilateral hearing loss disability per VA standards.  

The VA medical opinion of record, however, does not support the Veteran's claims.  As noted above, the December 2008 VA examiner acknowledged the noise exposure the Veteran sustained while in service but determined that it is less likely the Veteran's hearing loss and tinnitus are related to that exposure.  In support of this opinion, the examiner indicated that these conditions were more likely related to the normal aging process.  This opinion is found to be persuasive as it was based upon a review of the claims folder, including the Veteran's service treatment records, and supported by rationale.  

A private medical provider, in a document provided by the Veteran, also provided an opinion.  However, this opinion is speculative and not afforded any probative value.  The examiner stated that the bilateral hearing loss exhibited by the Veteran is not typical for a noise-induced hearing loss because it starts to drop significantly at 1000 cycles, and also stated that there is mild recovery at 8000 cycles, which would be indicative of a noise-induced hearing loss.  Ultimately, the examiner stated that it was "possible" the Veteran's hearing loss was primarily from loud exposure to noise in service.  This opinion is not afforded any probative value since medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2010); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

The Board acknowledges the Veteran's complaints of a continuity of symptomatology since service.  The Veteran is competent to describe his symptomatology, but the Board finds that the evidence weighs against the credibility of his assertions.  Caluza, 7 Vet. App. at 511; Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As noted above, there were no complaints or findings of hearing loss or tinnitus during service.  VA treatment records and examination reports dated between 1955 and 1963 were also negative for complaints or findings of hearing loss. The Veteran first described tinnitus in 1963, more than 8 years after his separation from service.  In short, the Veteran did seek medical treatment during this time period but made no mention of hearing loss or tinnitus.

The Board also notes that there is no evidence of tinnitus or bilateral hearing loss that meets VA standards within one year of the Veteran's discharge from service.  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Service connection is not warranted and the claims must be denied.  

Whether New and Material Evidence has been presented to Reopen a Claim of Entitlement to Service Connection for Epididymitis

The Veteran's claim of entitlement to service connection for epididymitis was denied by a December 1956 Board decision.  At the time of the December 1956 decision, the evidence of record included the Veteran's service treatment records.

The Board denied the claim in December 1956 on the grounds that the epididymitis that the Veteran was treated for during service was acute and transitory and improved without recurrence or residuals.  The December 1956 Board decision is final.  

In November 2008, the Veteran filed an application to reopen this claim.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence obtained since the December 1956 Board decision includes the Veteran's testimony present in May 2011.  The Veteran testified that a couple of times a year he has groin pain and has to sit in a hot tub.  

The Veteran's claim was previously denied because the evidence did not show that he had a current disability.  The evidence submitted since December 1956 shows that the Veteran has current symptoms in his groin area.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the Veteran's claim; specifically, evidence of a current disability.  The additional evidence being both new and material, the claim for service connection for epididymitis is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Because the Board is reopening and remanding the claim for service connection for epididymitis for further development, no further discussion of VA's duties to notify and assist is necessary. 

With respect to the hearing loss and tinnitus claims, prior to the issuance of the March 2009 rating decision that is the subject of the appeal, the Veteran was advised of the evidence necessary to substantiate a claim for service connection and of his and VA's respective duties in obtaining evidence.  See October 2008 and January 2009 letters.  These letters also provided him with notice of the appropriate disability rating and effective date of any grant of service connection.  Accordingly, the duty to notify has been fulfilled as to these claims.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This duty has also been met, as the Veteran's service and VA treatment records have been associated with the claims folder and the Veteran was afforded an appropriate VA examination in connection with his claims.  The Board acknowledges that the Veteran provided a statement from a private medical provider, namely RI ENT Physicians, which referred to a June 2009 audiogram that is not of record.  The Veteran did not provide the requisite authorization for release of records from this, or any other, private medical provider, despite being asked to do so.  See October 2008 and January 2009 RO letters.  In addition to the foregoing, there is no prejudice to the Veteran in proceeding without these records because the question at issue is not whether he exhibits bilateral hearing loss that meets VA standards, as would be expected to be shown by the June 2009 audiogram, but rather whether any bilateral hearing loss and/or tinnitus is related to service, a question that was answered by the Veteran's submission of the June 2009 records from RI ENT Physicians.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.

The Court has held that 38 C.F.R. 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with that regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this case, the undersigned VLJ set forth the issues to be discussed at the hearing and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See May 2011 hearing transcript.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of those elements.  As such, the Board finds that consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

New and material evidence having been submitted, the claim for service connection for epididymitis is reopened.


REMAND

Unfortunately, a remand is required in regards to the remaining claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

Service connection for epididymitis was denied by the Board in December 1956 on the basis that the disability was acute and transitory and that there were no residuals or recurrence on post-service examination.  The Veteran now complains of current groin symptoms.  To date, he has not been provided with a VA medical examination.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds that a medical examination and opinion are necessary to make a determination in this case.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA genitourinary examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should describe and diagnose all current genitourinary disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed genitourinary disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the epididymitis, balanitis, and urethritis noted during service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2.  Review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

3.  Finally, readjudicate the claim in light of any additional evidence added to the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


